Citation Nr: 1548904	
Decision Date: 11/19/15    Archive Date: 11/25/15

DOCKET NO.  15-13 536	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, West Virginia


THE ISSUES

1.  Whether new and material evidence has been received in order to reopen a claim of entitlement to service connection for diabetes mellitus.

2.  Entitlement to service connection for erectile dysfunction as secondary to diabetes mellitus.

3.  Entitlement to a compensable rating for bilateral pes planovalgus.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

The Veteran

ATTORNEY FOR THE BOARD

James R. Springer, Associate Counsel


INTRODUCTION

The Veteran served on active duty from May 1963 to April 1965.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2013 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Huntington, West Virginia.

In August 2015, the Veteran testified before the undersigned Veterans Law Judge at a hearing held at VA's Central Office in Washington, D.C.  A transcript of the hearing is associated with the record.  At such time, the undersigned held the record open for 60 days, until November 1, 2015, to allow for the submission of additional evidence.  However, to date, the Veteran has not submitted any additional evidence.

In September 2015 and October 2015, new evidence was associated to the record, including evidence pertaining to the evaluation of the Veteran's bilateral pes planovalgus, including VA treatment records, and the Veteran has not submitted a waiver of Agency of Original Jurisdiction (AOJ) consideration of this evidence.  See 38 C.F.R. § 20.1304(c) (2015).  However, as the Veteran's claim for an increased rating is being remanded for further development, the AOJ will have the opportunity to review and consider them in the readjudication of the Veteran's claim. 

However, with regard to the Veteran's petition to reopen his claim for service connection for diabetes mellitus, as well as his claim for service connection for erectile dysfunction, the Board notes that the additional VA treatment records are not relevant to those claims.  Specifically, the additional VA treatment records merely reflect continued diagnoses and ongoing treatment of diabetes mellitus and erectile dysfunction, which is duplicative and redundant of the medical evidence of record at the time of the March 2015 statement of the case.  Therefore, the newly received records are irrelevant to the claims decided herein and, as such, no prejudice results to the Veteran in the Board proceeding with a decision on such matters at this time.  Id.

The issues of entitlement to service connection for left wrist, right wrist, and right thumb disorders have been raised by the record in August 2015 and September 2015 claim forms but have not been adjudicated by the AOJ.  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2015).

This appeal was processed using the Virtual VA and Veteran Benefits Management System (VBMS) paperless claims processing systems and has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The issue of entitlement to a compensable rating for bilateral pes planovalgus is addressed in the REMAND portion of the decision below and is REMANDED to the AOJ.


FINDINGS OF FACT

1.  In a final January 2009 rating decision, service connection for diabetes mellitus was denied.

2.  Evidence associated with the record since the final January 2009 denial is cumulative and redundant of the evidence of record at the time of the previous decision and does not raise the reasonable possibility of substantiating the Veteran's claim of entitlement to service connection for diabetes mellitus.

3.  As service connection is not in effect for diabetes mellitus, a claim for service connection for erectile dysfunction as secondary to such disease is not a viable theory of entitlement.

CONCLUSIONS OF LAW

1.  The January 2009 rating decision that denied service connection for diabetes mellitus is final.  38 U.S.C. § 7105(c) (West 2002) [(West 2014)]; 38 C.F.R. 
§§ 3.104, 20.302, 20.1103 (2008) [(2015)].

2.  New and material evidence has not been received to reopen the claim of entitlement to service connection for diabetes mellitus.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156(a) (2015).

3.  The criteria for service connection for erectile dysfunction have not been met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. § 3.102, 3.303, 3.310 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  VA's Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2015).  Proper notice from VA must inform the claimant of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183 (2002).

In Kent v. Nicholson, 20 Vet. App. 1 (2006), the United States Court of Appeals for Veterans Claims (Court) held that the VCAA notice requirements in regard to new and material evidence claims require VA to send a specific notice letter to the claimant that: (1) notifies him or her of the evidence and information necessary to reopen the claim (i.e., describes what is meant by new and material evidence); (2) identifies what specific evidence is required to substantiate the element or elements needed for service connection that were found insufficient in the prior denial on the merits; and (3) provides general VCAA notice for the underlying service connection claim.  

In VAOPGCPREC 6-2014, VA's General Counsel recognized that, in Kent, supra,  the Court held that, upon receipt of a claim to reopen, VA must "look at the bases for the denial in the prior decision and . . . [provide] a notice letter that describes what evidence would be necessary to substantiate th[e] element or elements ... that were found insufficient in the previous denial."  However, it was further noted that, such holding in Kent, which required VA to provide case-specific notice upon receipt of a claim to reopen, is inconsistent with the subsequent Federal Circuit decisions in Vazquez-Flores v. Shinseki, 580 F.3d 1270, 1277 (Fed. Cir. 2009), and Wilson v. Mansfield, 506 F.3d 1055, 1059 (Fed. Cir. 2007), holding that section 5103(a)(1) is satisfied by "generic notice," i.e., notice that "identif[ies] the information and evidence necessary to substantiate the particular type of claim being asserted" by a claimant and rejecting the argument that the statute requires specific notice of missing evidence with respect to a particular claim.  Further, subsequent to Kent, Congress revised 38 U.S.C. § 5103(a) in Public Law 112-154 to authorize VA to provide notice under that section before VA receives the claim, such as by including the notice on standard application forms. Under the Federal Circuit's precedents and the revision made by Public Law 112-154,38 U.S.C. 
§ 5103(a)(1) cannot be construed to require notice tailored to the facts or circumstances of an individual claim.  

Therefore, VA's General Counsel determined that Kent is no longer controlling insofar as it construed former 38 U.S.C. § 5103(a) to require that VA provide such case-specific notice to a claimant who has filed an application to reopen a previously denied claim and, pursuant to 38 U.S.C. § 5103(a)(1), upon receipt of a claim to reopen a previously denied claim, VA is not required to provide notice of the information and evidence necessary to substantiate the particular factual element or elements that were found insufficient in the previous denial of the claim.

In addition, the notice requirements of the VCAA apply to all elements of a service-connection claim, including the degree of disability and the effective date of the disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Further, this notice must include information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Id. at 486.  

VCAA notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  Where complete notice is not timely accomplished, such error may be cured by issuance of a fully compliant notice, followed by readjudication of the claim.  See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); see also Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).

In the instant case, the Board finds that VA has satisfied its duty to notify under the VCAA.  Specifically, the record indicates that a June 2013 letter, sent prior to the initial unfavorable decision issued in November 2013, satisfied VA's duty to notify under the VCAA with respect to the Veteran's claims denied herein.  However, such letter is not of record.  Even so, in a June 2013 Report of General Information, the Veteran's representative acknowledged the Veteran's receipt of the VCAA notice and stated that the Veteran did not have any addition evidence to submit in support of his claims.  

Furthermore, in the March 2015 statement of the case, the Veteran was once again informed of the definition of new and material evidence consistent with 38 C.F.R. 
§ 3.156 as well as the evidence and information necessary to substantiate his claims for direct and secondary service connection as provided for in 38 C.F.R. §§ 3.303 and 3.310, respectively, and the claims decided herein were subsequently readjudicated.  The statement of the case further advised the Veteran that his claim for service connection for diabetes mellitus was previously denied in January 2009 on the basis that such disability was not shown in service and the evidence failed to show that such did not manifest to a compensable degree within the first post-service year.  Finally, while issued in connection with more recent claims, a September 2015 letter informed the Veteran of the definition of new and material evidence, the evidence and information necessary to substantiate service connection claims on a direct and secondary basis, and his and VA's respective responsibilities in obtaining such evidence and information.  Additionally, such letter advised him of the information and evidence necessary to establish a disability rating and an effective date in accordance with Dingess/Hartman, supra.  Therefore, the Board finds that a reasonable person could be expected to understand from the foregoing notice what was needed to substantiate the claims on appeal.  See Sanders v. Nicholson, 487 F.3d 881 (2007).  Consequently, the Board finds that no prejudice results to the Veteran in the Board proceeding with a decision at this time.

Next, VA has a duty to assist the Veteran in the development of the claim.  This duty includes assisting him in the procurement of service treatment records and pertinent post-service treatment records, as well as providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

In this regard, the Veteran's service treatment records as well as post-service VA treatment records have been obtained and considered.  The Veteran has not identified any additional, outstanding records that have not been requested or obtained.   

The Board notes that the Veteran has not been afforded a VA examination in connection with his claim pertaining to diabetes mellitus; however, the VCAA and its implementing regulations include clear guidelines consistent with the intent of Congress regarding the timing and scope of assistance VA will provide to a claimant who attempts to reopen a previously denied claim.  38 C.F.R. § 3.159(c)(1), (2), (3).  Such assistance includes obtaining service records, records in the custody of a Federal agency, and private medical records adequately identified by the claimant, but, prior to reopening a claim, there is no duty to obtain a VA medical examination or opinion.  As the Veteran's claim for service connection for diabetes mellitus is not reopened herein, there is no obligation on the part of VA to provide a medical examination or to obtain an opinion in connection with this claim.  

With regard to the Veteran's claim for service connection for erectile dysfunction, the Board finds that an examination is not necessary.  In determining whether the duty to assist requires that a VA medical examination be provided or medical opinion obtained with respect to a Veteran's claim for benefits, there are four factors for consideration.  These four factors are:  (1) whether there is competent evidence of a current disability or persistent or recurrent symptoms of a disability; (2) whether there is evidence establishing that an event, injury, or disease occurred in service, or evidence establishing certain diseases manifesting during an applicable presumption period; (3) whether there is an indication that the disability or symptoms may be associated with the Veteran's service or with another service-connected disability; and (4) whether there otherwise is sufficient competent medical evidence of record to make a decision on the claim.  38 U.S.C. § 5103A(d); 38 C.F.R. § 3.159(c)(4).  

With respect to the third factor above, the Court has stated that this element establishes a low threshold and requires only that the evidence "indicates" that there "may" be a nexus between the current disability or symptoms and the Veteran's service.  The types of evidence that "indicate" that a current disability "may be associated" with military service include, but are not limited to, medical evidence that suggests a nexus but is too equivocal or lacking in specificity to support a decision on the merits, or credible evidence of continuity of symptomatology such as pain or other symptoms capable of lay observation.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).

The Court has held that VA is not required to provide a medical examination when there is no credible evidence of an event, injury, or disease in service.  See Bardwell v. Shinseki, 24 Vet. App. 36 (2010).  Additionally, a mere conclusory generalized lay statement that a service event or illness caused the claimant's current condition is insufficient to require the Secretary to provide an examination.  See Waters v. Shinseki, 601 F.3d 1274, 1278 (2010).  

As will be discussed in more detail below, the Veteran has expressly limited his theory of entitlement to service connection for erectile dysfunction to a secondary basis.  Specifically, the Veteran claims entitlement to service connection for erectile dysfunction as secondary to diabetes mellitus.  As the Veteran's claim for diabetes mellitus is not reopened herein, the Veteran lacks legal grounds to establish entitlement to service connection for erectile dysfunction as secondary to such disease and, therefore, a VA examination is not necessary to decide the claim.

The Veteran also offered testimony before the undersigned Veterans Law Judge at a Board hearing in August 2015.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the Court held that 38 C.F.R. § 3.103(c)(2) requires that the Decision Review Officer or Veterans Law Judge who chairs a hearing to fulfill two duties: (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.

At the August 2015 Board hearing, the undersigned Veterans Law Judge noted the issues on appeal.  With regard to the claims herein decided, the hearing focused on the Veteran's military history, his post-service symptomatology, the reasons that his claim for service connection for diabetes mellitus was previously denied, and the elements necessary to substantiate his claims for service connection.  Therefore, not only was the issue "explained . . . in terms of the scope of the claim for benefits," but "the outstanding issues material to substantiating the claim," were also fully explained.  See Bryant, 23 Vet. App. at 497.  Furthermore, the undersigned held the record open for any additional 60 days to allow the Veteran an opportunity to submit additional evidence in support of his claims, but nothing pertinent to the claims decided herein was submitted.  There is no indication that there is outstanding evidence needed for a fair adjudication of the issues decided herein.  As such, the Board finds that, consistent with Bryant, the undersigned Veterans Law Judge complied with the duties set forth in 38 C.F.R. 3.103(c)(2) and that the Board may proceed to adjudicate the claims decided herein based on the current record.

Thus, the Board finds that VA has fully satisfied the duty to assist.  In the circumstances of this case, additional efforts to assist or notify in accordance with the VCAA would serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to requirements of the law does not dictate an unquestioning, blind adherence in the face of overwhelming evidence in support of the result in a particular case; such adherence would result in unnecessarily imposing additional burdens on VA with no benefit flowing to the appellant); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which would only result in unnecessarily imposing additional burdens on VA with no benefit flowing to the appellant are to be avoided).  VA has satisfied its duty to inform and assist at every stage in this case, at least insofar as any errors committed were not harmful to the essential fairness of the proceeding.  Therefore, the Veteran will not be prejudiced as a result of the Board proceeding to the merits of his claims.

II.  Relevant Laws and Regulations

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Service connection may also be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Direct service connection may not be granted without evidence of a current disability, in-service incurrence or aggravation of a disease or injury; and a nexus between the claimed in-service disease or injury and the present disease or injury. Id.; also Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996) [(table)].

Where a Veteran served for at least 90 days during a period of war or after December 31, 1946, and manifests certain chronic diseases, to include diabetes mellitus, to a degree of 10 percent within one year from the date of termination of such service, such disease shall be presumed to have been incurred or aggravated in service, even though there is no evidence of such disease during the period of service.  38 U.S.C.A. §§ 1101, 1112, 1137; 38 C.F.R. §§ 3.307, 3.309.  

Alternatively, service connection may be established under 38 C.F.R. § 3.303(b) by (a) evidence of (i) the existence of a chronic disease in service or during an applicable presumption period under 38 C.F.R. § 3.307 and (ii) present manifestations of the same chronic disease, or (b) when a chronic disease is not present during service, evidence of continuity of symptomatology.  The United States Court of Appeals for the Federal Circuit clarified that the law providing for awards of service connection on the basis of continuity of symptomatology is limited to "chronic" diseases such as psychoses listed under 38 C.F.R. § 3.309(a).  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  

For purposes of establishing service connection for a disability resulting from exposure to a herbicide agent, a Veteran who, during active military, naval, or air service, served in the Republic of Vietnam during the period beginning on January 9, 1962, and ending on May 7, 1975, shall be presumed to have been exposed during such service to an herbicide agent, unless there is affirmative evidence to establish that the Veteran was not exposed to any such agent during service. 38 U.S.C.A. § 1116(f) . Moreover, it is provided that the diseases listed at 38 C.F.R. 
§ 3.309(e) shall have become manifest to a degree of 10 percent or more at any time after service, with an exception not applicable to this case.  38 U.S.C.A. § 1116; 38 C.F.R. § 3.308(a)(6)(ii).  These diseases include type II diabetes.  38 C.F.R. 
§ 3.309(e); see Notice, 75 Fed. Reg. 168, 53202-16 (Aug. 31, 2010).  

Service connection may also be established on a secondary basis for a disability which is proximately due to or the result of service-connected disease or injury.  38 C.F.R. § 3.310(a).  Establishing service connection on a secondary basis requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either (a) proximately caused by or (b) proximately aggravated by a service-connected disability.  Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc).  Further, service connection may not be awarded on the basis of aggravation without establishing a pre-aggravation baseline level of disability and comparing it to the current level of disability.  38 C.F.R.  § 3.310(b).  

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  

III.  Petition to Reopen a Previously Denied Claim

Rating actions are final and binding based on the evidence on file at the time the claimant is notified of the decision and may not be revised on the same factual basis except by a duly constituted appellate authority.  38 C.F.R. § 3.104(a).  The claimant has one year from notification of an RO decision to initiate an appeal by filing a notice of disagreement with the decision, and the decision becomes final if an appeal is not perfected within the allowed time period.  38 U.S.C.A. § 7105(b) and (c); 38 C.F.R. §§ 3.160(d), 20.200, 20.201, 20.202, 20.302(a).

Generally, a claim which has been denied in an unappealed Board decision or an unappealed RO decision may not thereafter be reopened and allowed.  38 U.S.C.A. §§ 7104(b), 7105(c).  The exception to this rule is 38 U.S.C.A. § 5108, which provides that if new and material evidence is presented or secured with respect to a claim which has been disallowed, the Secretary shall reopen the claim and review the former disposition of the claim. 

New evidence means existing evidence not previously submitted to agency decisionmakers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

The Court has held that the determination of whether newly submitted evidence raises a reasonable possibility of substantiating the claim should be considered a component of the question of what is new and material evidence, rather than a separate determination to be made after the Board has found that evidence is new and material.  See Shade v. Shinseki, 24 Vet. App. 110 (2010).  The Court further held that new evidence would raise a reasonable possibility of substantiating the claim if, when considered with the old evidence, it would at least trigger the Secretary's duty to assist by providing a medical opinion.  Id.

For the purpose of establishing whether new and material evidence has been submitted, the credibility of the evidence is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).

Service connection for diabetes mellitus was originally denied in a rating decision issued in January 2009.  At such time, the RO considered the Veteran's service treatment records and VA treatment records.  The RO noted that the Veteran's service treatment records did not indicate any treatment for or diagnosis of diabetes mellitus during service.  The RO also observed that there was no evidence indicating that the Veteran served in the Republic of Vietnam and was, thus, not entitled to service connection on a presumptive basis as due to herbicide exposure.  Finally, the RO noted that the medical evidence of record, including the Veteran's VA treatment records, did not indicate any link between the Veteran's active duty service and his diabetes mellitus.  As such, the RO denied the Veteran's claim.

In January 2009, the Veteran was advised of the decision and his appellate rights.  However, no further communication regarding his claim of entitlement to service connection for diabetes mellitus was received until February 2013, when VA received his application to reopen his claim for service connection for diabetes mellitus.  Therefore, the January 2009 rating decision is final.  38 U.S.C.A. § 7105(c) (West 2002) [(West 2014)]; 38 C.F.R. § 3.104, 20.302, 20.1103 (2008) [(2015)].  

In this regard, the Board has considered the applicability of 38 C.F.R. § 3.156(b), which provides that, when new and material evidence is received prior to the expiration of the appeal period, it will be considered as having been filed in connection with the claim which was pending at the beginning of the appeal period.  However, in the instant case, such regulation is inapplicable as no evidence pertaining to the Veteran's claim for service connection for diabetes mellitus was received prior to the expiration of the appeal period stemming from the January 2009 rating decision.  See also Bond v. Shinseki, 659 F.3d 1362, 1367 (Fed. Cir. 2011); Roebuck v. Nicholson, 20 Vet. App. 307, 316 (2006); Muehl v. West, 13 Vet. App. 159, 161-62 (1999).

In February 2013, the Veteran filed his request to reopen his claim of entitlement to service connection for diabetes mellitus.  In support of his claim to reopen, the Veteran stated that the food he ate during service caused his diabetes mellitus.  Other additional evidence added since the January 2009 final decision includes the Veteran's VA treatment records showing ongoing treatment for diabetes mellitus.  Finally, the Veteran offered testimony before the undersigned during the August 2015 Board hearing. This evidence, while "new" in the sense that it was not previously of record, is not "material" because it does not raise a reasonable possibility of substantiating the Veteran's claim for service connection for diabetes mellitus.  In fact, there is no indication in the medical evidence added to the record that suggests a relationship between the Veteran's active duty service and his diabetes mellitus.

Furthermore, insofar as the Veteran seeks to establish a nexus between his currently diagnosed diabetes mellitus and his diet in service, the Board finds that his lay statements are not competent and, therefore, not material.  The medical matters of the diagnosis and etiology of a diabetes mellitus are matters within the province of trained medical professionals.  See Jones v. Brown, 7 Vet. App. 134, 137-38 (1994).  Although lay persons are competent to report symptoms or other matters within their personal knowledge, and to provide opinions on some medical matters (see Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011)), here, the specific matters of the diagnosis and etiology of a diabetes mellitus are complex medical matters that fall outside the realm of common knowledge of a lay person.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 n. 4 (Fed. Cir. 2007) (providing that lay persons are not competent to diagnose cancer).  Specifically, the question of causation of such a disorder involves a medical subject concerning an internal physical process extending beyond an immediately observable cause-and-effect relationship.  The Veteran and his representative are not shown to be other than laypersons without appropriate training and expertise, neither is competent to render a probative opinion the medical matters upon which this claim turns.  Id.  Hence, such lay assertions as to a nexus have no probative value and are, thus, not material to his claim for service connection for diabetes mellitus.

Based on the foregoing, the Board finds that the evidence added to the record since the January 2009 denial is cumulative or redundant of the evidence of record at the time of such decision and does not raise a reasonable possibility of substantiating the Veteran's claim of entitlement to service connection for diabetes mellitus.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a).  As the Veteran has not fulfilled his threshold burden of submitting new and material evidence to reopen the finally disallowed claim, the benefit-of-the-doubt doctrine is not applicable.  See Annoni v. Brown, 5 Vet. App. 463, 467 (1993).

IV.  Service Connection for Erectile Dysfunction

The Veteran maintains that service connection is warranted for erectile dysfunction.  His sole contention is that erectile dysfunction is secondary to diabetes mellitus.  See Hearing Transcript Pg. 7, September 2015.  In this regard, he has not contended, and the evidence does not establish, or even suggest, that erectile dysfunction had its onset during service or is otherwise causally related to the Veteran's military service.  Id.  Where neither the Veteran nor the record raises the theory of entitlement to service connection on a direct basis, the Board need not sua sponte consider and discuss that theory.  Therefore, the theory of direct service connection is only briefly addressed herein, for the sake of completeness.  Robinson v. Mansfield, 21 Vet. App. 545 (2008).

The Veteran's STRs are silent for symptoms or a diagnosis of erectile dysfunction, and there is no evidence of record indicating that erectile dysfunction is otherwise causally related to the Veteran's military service.  During his hearing, the Veteran specifically stated that he began to experience erectile dysfunction following his diagnosis of diabetes mellitus in 2007.  Hearing Transcript Pg. 7, September 2015.

Significantly, the Veteran is not service-connected for diabetes mellitus.  As determined herein, the Veteran has not submitted new and material evidence sufficient to reopen his claim for service connection for diabetes mellitus.  As such, the Board finds that, under the law, the Veteran lacks legal grounds to establish entitlement to service connection for erectile dysfunctional as secondary to diabetes mellitus.  See Sabonis v. Brown, 6 Vet. App. 426 (1994).  In Sabonis, the Court held that in cases in which the law and not the evidence is dispositive, a claim for entitlement to VA benefits should be denied or the appeal to the Board terminated because of the absence of legal merit or the lack of entitlement under the law.  Insofar as service connection is not in effective for the disability claimed by the Veteran to have proximately caused or aggravated his erectile dysfunction, service connection on a secondary basis is not applicable under the law.  As there is no legal entitlement, the claim of entitlement to service connection for erectile dysfunction as secondary to diabetes mellitus is without legal merit.  Id.

Therefore, for the foregoing reasons, the Veteran's claim for service connection for erectile dysfunction must be denied.  In reaching this decision, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, the preponderance of the evidence is against the Veteran's claim.  As such, that doctrine is not applicable in the instant appeal, and his claim must be denied.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert, supra.


ORDER

New and material having not been received, the claim of entitlement to service connection for diabetes mellitus is not reopened; the appeal is denied.

Service connection for erectile dysfunction is denied.


REMAND

Although the Board regrets the additional delay, a remand is necessary to ensure that due process is followed and that there is a complete record upon which to decide the Veteran's remaining claim so that he is afforded every possible consideration.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

The Court has held that, where the record does not adequately reveal the current state of a claimant's disability, fulfillment of the statutory duty to assist required a contemporaneous examination, particularly if there is no additional medical evidence that adequately addresses the level of impairment of the disability since the last examination.  Allday v. Brown, 7 Vet. App. 517, 526 (1995).

The Board finds that a remand is necessary in order to afford the Veteran a contemporaneous VA examination to ascertain the current nature and severity of his service-connected bilateral pes planovalgus.  In this regard, the Board notes that the Veteran's most recent VA examination was performed in December 2012.  However, during the August 2015 Board hearing, the Veteran indicated that his bilateral pes planovalgus had worsened.  Specifically, during the hearing, the Veteran's representative stated that the Veteran's feet were now painful and that his feet roll inward.  Additionally, the Veteran stated that, because of his feet he could not stand for long periods of time, and that he would have to stop walking and sit when his feet start to hurt.  He further indicated that the arch support provided by VA had not relieved his symptomatology.  Finally, the Veteran's VA treatment records note the Veteran's complaints of tingling and numbness in the feet in February 2013.  In light of this evidence, a remand is necessary in order to schedule him for an appropriate examination in order to assess the current nature and severity of his service-connected bilateral pes planovalgus. See Snuffer v. Gober, 10 Vet. App. 400 (1997); Caffrey v. Brown, 6 Vet. App. 377 (1994); VAOPGCPREC 11-95 (1995).

Finally, while on remand, updated VA treatment records from the Martinsburg, West Virginia, facility dated from October 2015 to the present should be obtained for consideration in the Veteran's appeal.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Obtain VA treatment records dated from October 2015 to the present referable to bilateral pes planovalgus.  All reasonable attempts should be made to obtain such records.  If any records cannot be obtained after reasonable efforts have been made, issue a formal determination that such records do not exist or that further efforts to obtain such records would be futile, which should be documented in the claims file.  The Veteran and his representative must be notified of the attempts made and why further attempts would be futile, and allowed the opportunity to provide such records, as provided in 38 U.S.C.A. § 5103A(b)(2) and 38 C.F.R. § 3.159(e).

2.  After all outstanding records have been associated with the claims file, the Veteran should be afforded an appropriate VA examination to determine the current nature and severity of his service-connected bilateral pes planovalgus.  The claims file must be made available to and be reviewed by the examiner in conjunction with the examination.  All tests deemed necessary should be conducted and the results reported in detail.

The examiner should identify the nature and severity of all manifestations of the Veteran's bilateral pes planovalgus.  The examiner is also requested to specifically include determinations as to whether Veteran's bilateral pes planovalgus symptomatology is:

i) Pronounced; marked pronation, extreme tenderness of the plantar surfaces of the feet, marked inward displacement and severe spasm of the tendo Achilles on manipulation, not improved by orthopedic shoes or appliances;

ii) Severe; objective evidence of marked deformity (pronation, abduction, etc.), pain on manipulation and use accentuated, indication of swelling on use, characteristic callosities;

iii) Moderate; weight-bearing line over or medial to great toe, inward bowing of the tendo achillis, pain on manipulation and use of the feet, bilateral or unilateral; or

vi) Mild; symptoms relieved by built-up shoe or arch support.

The examiner should specifically indicate whether the Veteran's bilateral pes planovalgus results in neurological impairment and, if so, the nerve involved as well as the severity of such impairment.  In rendering such an opinion, the examiner should consider the Veteran's reports of tingling and numbness in the feet in February 2013.

The examiner also should address the functional effects of the Veteran's bilateral pes planovalgus on his daily life and employability.

The rationale for any opinion offered should be provided.

3.  After completing the above, and any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraphs, the Veteran's claim for an increased rating should be readjudicated based on the entirety of the evidence.  If the claim remains denied, the Veteran and his representative should be issued a supplemental statement of the case.  An appropriate period of time should be allowed for response.

Thereafter, the case should be returned to the Board for further appellate consideration, if otherwise in order.  The Board intimates no opinion as to the outcome of this case.  The Veteran need take no action until so informed.  The purpose of this REMAND is to ensure compliance with due process considerations.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
A. JAEGER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


